UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-1353


SHERON THORNTON,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF PUBLIC SAFETY & CORRECTIONAL SERVICES,
(DPSCS),

                    Defendant - Appellee,

             and

STEPHEN T. MOYER, Secretary; JOSEPH CLOCKER, Director of Parole and
Probation; BRENDA MILLER, Human Resources, DPSCS; JAMES FOX,
Employee Relations, Department of Budget and Management; LARRY HOGAN,
Governor; SECRETARY BRINKLEY,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Albert David Copperthite, Magistrate Judge. (1:16-cv-03028-ADC)


Submitted: February 20, 2020                                  Decided: March 12, 2020


Before GREGORY, Chief Judge, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Sheron Thornton, Appellant Pro Se. Lisa O’Mara Arnquist, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Sheron Thornton appeals the magistrate judge’s * order granting summary judgment

to her former employer on her claims that she was retaliated against for opposing race and

age discrimination, in violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. §§ 2000e to 2000e-17 (2018), and the Age Discrimination in Employment Act

of 1967, 29 U.S.C. §§ 621-634 (2018). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the magistrate judge. Thornton v.

Dep’t of Pub. Safety & Corr. Servs., No. 1:16-cv-03028-ADC (D. Md. Mar. 11, 2019). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




      *
       This case was decided by a magistrate judge with the parties’ consent pursuant to
28 U.S.C. § 636(c) (2018).

                                            3